Citation Nr: 1545014	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-35 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disability.  

2.  Entitlement to service connection for osteoarthritis of the lumbar spine.  


REPRESENTATION

The Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from June 1995 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied reopening service connection for a low back disability.  

Service connection for chronic low back pain was originally denied in a March 2004 rating decision from the RO in St. Petersburg, Florida, and the Veteran did not appeal that decision.  The current claim to reopen service connection was received August 7, 2007.  The current agency of original jurisdiction is the VA RO in Columbia, South Carolina.  

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Barnett, supra.

In May 2015 the Veteran testified at a personal hearing at the local RO in 
Columbia, South Carolina (Videoconference Board hearing) before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  



FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection for a low back disability, finding no current disability. 

2.  The Veteran did not appeal the March 2004 rating decision within one year, and no new and material evidence was received within one year of the decision.  

3.  The evidence submitted since the March 2004 rating decision, including medical opinions, relates to an unestablished fact of a current diagnosis of osteoarthritis of the low back. 

4.  During service, the Veteran injured his low back during a five-mile run and again during a car accident.  

5.  The Veteran has experienced continuous symptoms of chronic lumbar spine arthritis since service separation.  


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied service connection for a chronic low back disability became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen service connection for osteoarthritis of the lumbar spine.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for osteoarthritis of the lumbar spine have been met.  38 U.S.C.A.        §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for osteoarthritis of the lumbar spine.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Reopening Service Connection for Low Back Disability  

The Veteran seeks to reopen service connection for a low back disability.  Service connection for a chronic low back strain was previously denied in March 2004 based on a lack of current disability.  See March 2004 rating decision.  The Veteran did not timely file a notice of disagreement to that decision, and that decision became final.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,    24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the March 2004 rating decision, the RO denied service connection for a low back disability on the basis that there was no current disability.  See March 2004 rating decision.  The pertinent evidence of record at the time of that rating decision includes service treatment records, a VA examination report, and lay statements.  

The Board has reviewed the evidence received since the March 2004 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for a low back disability.  During the pendency of the appeal, the Veteran submitted a medical opinion from his treating VA Medical Center (VAMC) that diagnosed low back osteoarthritis, based on a 2007 x-ray.  See August 2015 VAMC certification of visit.  

The Board finds that this evidence, received after the March 2004 rating decision, is new.  The evidence submitted is new because it was not before the rating board at the time of the original 2004 denial, and it is neither cumulative nor redundant of evidence previously considered by the RO.  Further, the evidence is material as it relates to an unsubstantiated fact necessary to substantiate the claim; namely, that the Veteran has a current disability of osteoarthritis of the lower back.  38 C.F.R.    § 3.304.  

As noted above, when making determinations as to whether new and material evidence has been received, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the Board finds that the additional evidence is new and material to reopen service connection for a low back disability.

Further, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  The Veteran did not submit any additional evidence within one year of the March 2004 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service department records previously not in the record been received since the March 2004 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection for Osteoarthritis of the Lumbar Spine

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the competent evidence shows that the Veteran has osteoarthritis of the lower back.  For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Pain is a condition capable of lay observation; however, arthritis it is not the sort of medical condition that is capable of lay observation.  Arthritis is not visible and requires an x-ray or similar study and skilled interpretation of the x-ray for diagnosis.  As well, arthritis is not diagnosed based on symptoms of pain alone, of which the Veteran is competent to observe and state, but its presence is based on radiologic findings or other clinical testing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran generally contends that he injured his back in service multiple times, and low back pain has persistently continued since service separation.  See May 2015 Board hearing; August 2010 substantive appeal.  

Initially, the Board finds that the Veteran has a current diagnosis of osteoarthritis of the low back.  The Veteran submitted VA treatment records in August 2015 that contain a diagnosis of osteoarthritis of the low back based on a 2007 X-Ray.  See August 2015 VAMC certification of visit.  

Next, the Board finds that the weight of the evidence is at least in equipoise regarding whether the Veteran had continuous symptoms of low back pain since service separation.  The Veteran reported that he first injured his back during a five mile run after basic training, and that that he continued to have problems with his back after that incident.  See July 2015 Hearing Transcript.  The Veteran additionally reported that, during service in 2002, he was in a car accident, which further aggravated his back.  Id.  

Service treatment records indicate that the Veteran was in a car accident in July 2002, with low back pain.  Additionally, service treatment records indicate from a December 2002 imaging report that the Veteran had narrowing of the posterior disc space of L5-S1.  The service separation physical noted the Veteran had back pain.  The service examiner assessed that the Veteran had a normal physical examination at service separation.  

Soon after separating from service, the Veteran filed a claim for service connection for a low back disability, and was afforded a VA examination in December 2003 to assist in determining the nature of the back condition.  At that time, the Veteran reported originally injuring his back on a five mile run in 1995, with additional symptoms of back pain since that incident.  At that December 2003 examination, the Veteran reported intermittent low back pain, which would last approximately three to four days, and that the Veteran would have flare-ups of the low back.  At that time, an X-ray was obtained, and the VA examiner assessed that the intervertebral disc spaces and vertebral body heights are well preserved with no evidence of significant degenerative changes.  

Nonetheless, in the August 2007 claim to reopen service connection for a low back disability, the Veteran stated that he has had reoccurring low back problems for the past four years, since he separated from service.  The Veteran submitted July 2007 private treatment records of imaging of the lumbosacral spine, which assessed that the Veteran had mild intervertebral disc space narrowing at L5-S1.  Additionally, January 2008 VA treatment records associated with the claims file assessed that the 

Veteran had long-standing low back pain which reoccurred with intermittent episodes of near loss of bowel control.  At that time, the Veteran reported that his back pain had come and gone for years.  

At the July 2015 hearing before the undersigned Veterans Law Judge, the Veteran testified that his back disability started in service, and that he has continuously sought treatment for it since service separation.  The Veteran testified that he was diagnosed with chronic low back pain because the pain was reoccurring, and his current symptoms are the same symptoms he has had in service, including muscle spasms.  The Veteran testified that, while his symptoms would go away for a short period of time, it would always come back again, normally two or three times a month.  

Resolving reasonable doubt on the question of continuous symptoms past service separation, the Board finds that the evidence of record, both lay and medical, reflects that the Veteran has continuously complained of, and sought treatment for, low back pain, which began after the Veteran's back was injured during a five mile run in service.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a back/lumbar spine disability since service separation which was later diagnosed as osteoarthritis.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his low back in service and has experienced "continuous" symptoms of a lumbar spine disability of osteoarthritis since separation from service in 2003.  As such, the criteria for presumptive service connection for osteoarthritis of the lumbar spine under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other
theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disability is granted.  

Service connection for osteoarthritis of the lumbar spine is granted.  




____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


